108 F.3d 1371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Glen BOYD, Plaintiff-Appellant,v.Michael HOLLAND, Trustee, 1974 Pension Plan, UMWA;  MartyHudson, Trustee, 1974 Pension Plan, UMWA;  ElliottSegal, Trustee, 1974 Pension Plan, UMWA;Paul R. Dean, Defendants-Appellees.

No. 96-1451.
United States Court of Appeals, Fourth Circuit.
Submitted March 13, 1997.Decided March 18, 1997.
Glen Boyd, Appellant Pro Se.
Glenda Sullivan Finch, Matilda Ann Brodnax, UNITED MINE WORKERS OF AMERICA, Washington, D.C., for Appellees.
Before HALL, ERVIN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his action challenging the final decision of the Trustees of the United Mine Workers of America denying his claim for pension benefits.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Boyd v. Holland, No. CA-94-264-B (W.D.Va. Apr. 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED